DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/775,139 filed 1/28/2020.
Claims 1-20 are pending.
Claims 1-6, 8, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US Patent Pub 2008/0195586).
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Patent Pub 2008/0195586) in view of Brown et al. (US Patent Pub 2014/0053110).
Claims 7 and 17 are objected to for containing allowable subject matter.
Priority
The instant application claims foreign priority to Chinese Patent Application CN-2019108996846 filed 9/23/2019.  Receipt of the certified copy of the foreign priority documents is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US Patent Pub 2008/0195586) (Arnold).
In regards to claim 1, Arnold discloses a method for managing a plurality of users of an application system, the method comprising:
a.	determining among the plurality of users a group of users matching a search keyword from a requester user, the search keyword comprising at least part of an identifier of a desired user (Arnold at paras. 0020, 0026)1;
b.	determining a requester layer of the requester user in a tree structure comprising hierarchical relations among the plurality of users (Arnold at Fig. 3A; paras. 0021-22)2;
c.	determining a group of layers of the group of users in the tree structure, respectively (Arnold at Fig. 3A; paras. 0022-23)3; and
d.	sorting the group of users based on the requester layer and the group of layers.  Arnold at paras. 0025.4
In regards to claim 2, Arnold discloses the method of claim 1, wherein sorting the group of users based on the requester layer and the group of layers comprises:
a.	determining a group of shared nodes between the group of users and the requester user based on the requester layer and the group of layers, respectively, a shared node in the group of shared nodes representing a father node with a shortest distance shared between a user in the group of users and the requester user (Arnold at Fig. 3A; paras. 0022, 0041); and
b.	sorting the group of users based on the group of shared nodes.  Arnold at paras. 0022, 0041.5
In regards to claim 3, Arnold discloses the method of claim 2, wherein sorting the group of users based on the group of shared nodes comprises:
a.	determining a group of distances between the group of users and the requester user based on the group of shared nodes, respectively (Arnold at Fig. 3A; paras. 0022, 0041); and
b.	sorting the group of users based on the group of distances.  Arnold at paras. 0022, 0041.6
In regards to claim 4, Arnold discloses the method of claim 3, wherein determining the group of distances between the group of users and the requester user based on the group of shared nodes comprises:
a.	regarding a shared node of a target user in the group of users;
i.	determining a requester distance between the shared node and the requester user (Arnold at para. 0041);
ii.	determining a target distance between the shared node and the target user (Arnold at para. 0041); and
	iii.	determining a distance between the target user and the requester user based on the requester distance and the target distance.  Arnold at para. 0041.7
In regards to claim 5, Arnold discloses the method of claim 4, wherein determining the distance between the target user and the requester user based on the requester distance and the target distance comprises:
a.	assigning a requester weight and a target weight to the requester distance and the target distance, respectively, the requester weight being different form the target weight (Arnold at para. 0024)8; and
b.	determining the distance based on the requester distance, the target distance, the requestor weight and the target weight.  Arnold at paras. 0024-25.9
In regards to claim 6, Arnold discloses the method of claim 5, wherein the requester weight is greater than the target weight.  Arnold at para. 0024.10
In regards to claim 8, Arnold discloses the method of claim 1, wherein a user represented by a child node in the tree structure is a subordinate of a user represented by a father node in the tree structure.  Arnold at Fig. 3A; para. 0041.11 
In regards to claim 11, Arnold discloses a device, the device comprising:
a.	at least one processor (Arnold at para. 0056);
b.	a volatile memory (Arnold at paras. 0055-56); and
c.	a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least on processor (Arnold at para. 0056), causing the device to perform acts for managing a plurality of users of an application system, the acts comprise:
i.	determining among the plurality of users a group of users matching a search keyword from a requester user, the search keyword comprising at least one part of an identifier of a desired user (Arnold at paras. 0020, 0026)12;
ii.	determining a requester layer of the requester user in a tree structure comprising hierarchical relations among the plurality of users, respectively (Arnold at Fig. 3A; paras. 0021-22)13;
iii.	determining a group of layers of the group of users in the tree structure (Arnold at Fig. 3A; paras. 0022-23)14; and
iv.	sorting the group of users based on the requester layer and the group of layers.  Arnold at paras. 0025.15
Claims 12-16 and 18 are essentially the same as claims 2-6 and 8, respectively, in the form of a device.  Therefore, they are rejected by the same reasons.
Claim 20 is essentially the same as claim 1 in the form of a computer program product tangibly stored on a non-transient computer readable medium (Arnold at para. 0056).  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Patent Pub 2008/0195586) (Arnold) in view of Brown et al. (US Patent Pub 2014/0053110) (Brown).
In regards to claim 9, Arnold discloses the method of claim 1, but does not expressly disclose further comprising:
a.	determining an operation that is to be performed on at least one user of the plurality of users; and
b.	in accordance with determining the requester user selects the at least one user in the group of sorted users, performing the operation on the selected at least one user.
Brown discloses a system and method for searching an organization and presenting and arranging the information according to the organization hierarchy.  Brown at abstract.  Brown discloses the system provides a search interface via a graphical user interface for users to search anywhere within an organization hierarchy.  Brown at para. 0093.  The system also provides the search system is associated with a communication application, such as email or instant messaging.  A user searches the organization hierarchy in order to locate a user of the organization to communicate with (i.e., determining an operation that is to be performed on at least one user of the plurality of users … and performing the operation).
Arnold and Brown are analogous art because they are both directed to the same field of endeavor of using organizational charts/hierarchies to arrange and present search results.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Arnold by adding the features of determining an operation that is to be performed on at least one user of the plurality of users and in accordance with determining the requester user selects the at least one user in the group of sorted users, performing the operation on the selected at least one user, as disclosed by Brown.
The motivation for doing so would have been to allow users a method to quickly and easily view and determine organizational relationships and manage various characteristics such as access rights or project planning.  Brown at paras. 0039-42.

In regards to claim 10, Arnold in view of Brown discloses the method of claim 9, wherein the operation comprises at least one of: a communication operation (Brown at Fig. 2; para. 0103), an authorization operation and an invitation operation.

Claim 19 is essentially the same as claim 9 in the form of a device.  Therefore, it is rejected for the same reasons.


Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
Additional relevant prior art references are listed on the attached PTO-892 form.  Some examples are:
Garrecht et al. (US Patent 6,567,812) discloses a method for managing query results using weighted criteria for hierarchical data.
Grason et al. (US Patent Pub 2006/0149834) discloses a system and method for finding individuals in a corporation.
Toebes (US Patent Pub 2007/0124296) discloses a system and method for generating search results based on relationships between data objects and user connections.
Ramanathan et al. (US Patent Pub 2007/0276846) discloses a system and method for an integrated address book based on departmental hierarchy.
Atmaja (US Patent Pub 2009/0222298) discloses a data mining method for automatically creating organizational charts by analyzing employee criteria and attributes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163      

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                                                                                                                                                                                                                          

	



    
        
            
        
            
    

    
        1 User performs a search by submitting a keyword such as “authored by Paul” (i.e., at least part of an identifier of a desired user).
        2 The searcher’s (i.e., requester user) context information, such as their position in the organization (i.e., determining a requester layer … in a tree structure).
        3 Users matching the search terms are analyzed to determine their respective context information (i.e., determining a group of layers of the group of users in the tree structure).
        4 Distance metric determined based on the attributes of the searcher user and the plurality of results, is used to rank the search results (i.e., sorting the group of users based on the requester layer and the group of layers).
        5 Arnold discloses using a user’s (searcher and also target users) context information to identify the most relevant results based on a distance between the searcher and each of the results.  As described, this distance can be determined by a number of hops, the path of which goes through a shared node with the shortest distance between the searcher and each of the result users.  As shown in 3A, a shared node would be “team 1” between searcher (Nancy) and result user (Paul) and a shared node between Nancy and another result user (Pranav) would be “company”.  This contextual information is used to sort the results so that shorter distance results are listed first.  For example, Paul would be listed before Pranav.
        6 Arnold discloses utilizing distances between the searcher user and the users corresponding to each result based on a distance calculated by a number of hops along a path that goes through a shared node.
        7 The distance between a searcher (i.e., requester) and a target user is determined by hops between the two through the organizational chart, like the one shown in Fig. 3A.  To do so, hops from each user traverses up the chart (i.e., tree) until a first shared node is reached.  The total number of hops results in the distance metric used to rank the results.
        8 A user’s context attributes are used to determine a distance.  These attributes can be weighted.  Attributes of a searcher user (i.e., requester) have a higher weight than those attributes of result users (i.e., target).  
        9 Hop distance and attribute weight are used to determine the distance metric between a searcher user and a result user for ranking the results.
        10 Attributes of the searcher user (i.e., requester) have higher weight than attributes not shared with the searcher (i.e., target weight).
        11 Arnold states the “manager” or department may be used to determine distance.  In other words, the node “department” in Fig. 3A also represents the “manager” for that department.  As such, Nancy (i.e., a child node) is a subordinate of the manager user represented by the department node (i.e., father node).
        12 User performs a search by submitting a keyword such as “authored by Paul” (i.e., at least part of an identifier of a desired user).
        13 The searcher’s (i.e., requester user) context information, such as their position in the organization (i.e., determining a requester layer … in a tree structure).
        14 Users matching the search terms are analyzed to determine their respective context information (i.e., determining a group of layers of the group of users in the tree structure).
        15 Distance metric determined based on the attributes of the searcher user and the plurality of results, is used to rank the search results (i.e., sorting the group of users based on the requester layer and the group of layers).